Title: To James Madison from Littleton Waller Tazewell, 8 December 1803
From: Tazewell, Littleton Waller
To: Madison, James



Dear Sir;
Norfolk. december 8th. 1803.
Upon a former occasion I stated to you the situation in which I was placed relative to the loan obtained of the Bank here for our friend Colo. Munroe. By adverting to that letter you will see that the payments are frequently coming due, and as frequently postponed by the discount of new notes. This arrangement causes an advance to be made by me of about twenty dollars in every sixty days. A sum too inconsiderable to impose any necessity upon either you or himself of remitting to satisfy it. There will be no difficulty I apprehend in continuing the present arrangement with the Bank, until it shall be quite convenient for Colo. Munroe to stop it. Unless therefore you have received his positive directions to do so, there will be no occasion to employ any funds of his in your hands for the satisfaction of this demand. Should you have received such directions however, I can inform you, that the amount of the demand upon me now on account of Colo. Munroe is only $2000. This sum is due by two notes for $1000 each, which are payable the one on the 15h:, the other on the 22d: of next January. I am now in advance for Colo. Munroe on account of the discounts effected $13.41. Indeed he is properly speaking in advance to me $66.59.; but as your check for $80. has not been paid, I have not yet given him credit for this sum, & therefore he appears to be my debtor on this account rather than I his.
The check you remitted me last spring for $80, drawn by the Cashier of the Bank in Washington, on the Cashier of the Bank here, was payable to yourself or your order, and not being indorsed by you, when presented here was of course not paid, I having no evidence to prove I was authorized to receive it. After its refusal at Bank I laid it by, intending to inform you of the circumstance, and to inclose you the check again at my leisure. But what has become of it since I cannot tell. It is either lost or mislaid where I shall not find it shortly. Thus circumstanced I have procured from the Cashier here a Certificate that this check has not been presented at his office, and will beg the favor of you to procure for me a duplicate check from the Cashier at Washington, by means of which I shall be enabled to receive the amount here. It is probable that the Bank in Washington will require some security to indemnify them against the appearance of the first check hereafter. Should this be so, if they will authorize the Cashier of this Bank to receive it, I will give to him any indemnification they may require. However as the check is not indorsed by you, and as they may easily give directions to the Bank here to accept but one of these checks, no risk will be incurred by them of sustaining injury by the re-appearance of the lost paper, & therefore it is probable no security will be demanded. Accept sir assurances of my respect and esteem. I am your obdt. servt.
Littn: W Tazewell.
 

   
   RC (DLC).



   
   For James Monroe’s bank loans, see Monroe to JM, 7 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:395–97).



   
   For this check, see JM to Monroe, 31 May 1803 (ibid., 5:45–46).


